FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 15, 2021

                                       No. 04-19-00714-CV

     THE STATE OF TEXAS ex. rel. Todd A. Durden, In His Official Capacity as County
                                    Attorney,
                                    Appellant

                                                 v.

  James T. 'Tully' SHAHAN, In His Official Capacities as County Judge; Mark Frerich, In His
 Official Capacity as County Commissioner; Joe Montalvo, In His Official Capacity as County
 Commissioner; Dennis Dodson, In His Official Capacity as County Commissioner; Tim Ward,
 In His Official Capacity as County Commissioner; Kinney County Commissioners Court and
                                      Kinney County,
                                         Appellee

                  From the 63rd Judicial District Court, Kinney County, Texas
                                     Trial Court No. 4845
                           Honorable Sid L. Harle, Judge Presiding


                                          ORDER
        Appellant filed a reply brief on December 15, 2020. On December 29, 2020, Appellees
filed a motion for leave to file a sur-reply brief and the sur-reply brief. See TEX. R. APP. P. 38.3,
38.6(c).
       Appellees’ motion is GRANTED. Appellees’ sur-reply brief is deemed timely filed.


       It is so ORDERED January 15, 2021.

                                                                     PER CURIAM



       ATTESTED TO:_________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT